 

Case 2:21-cr-20417-VAR-KGA ECF No. 1, PagelD.1 Filed 06/23/21 Page 1 of 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
Case:2:21-cr-20417
UNITED STATES OF AMERICA, Judge: Roberts, Victoria A.
MJ: Altman, Kimberly G.
Plaintiff. Filed: 06-23-2021 At 12:33 PM
> INDI USA V. KING (DA)
v. VIO: 18 U.S.C. § 922(g)(1)
DURAN KING,
Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

18 U.S.C. § 922(g)(1)
Felon in Possession of a Firearm

On or about March 25, 2021, in the Eastern District of Michigan, the
defendant, DURAN KING, having previously been convicted of a felony, that is, a
crime punishable by imprisonment for a term exceeding one year, and knowing that
he had previously been convicted of a felony, did knowingly possess a firearm, a
Taurus PT 24/7 PRO DS pistol, said firearm having been shipped and transported in

interstate commerce; in violation of Title 18, United States Code, Section 922(g)(1).

 
 

Case 2:21-cr-20417-VAR-KGA ECF No. 1, PagelD.2 Filed 06/23/21 Page 2 of 4

FORFEITURE ALLEGATIONS
18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)
Criminal Forfeiture

The allegations contained in Count One of this Indictment are hereby re-
alleged and incorporated by reference for the purpose of alleging forfeiture pursuant
to Title 18, United States Code, Section 924(d), and Title 28 United States Code,
Section 2461(c).

Upon conviction of the offense charged in Count One of the Indictment, the

defendant shall forfeit to the United States any firearms or ammunition involved in

or used in any knowing violation of section 922(g).

 
 

 

Case 2:21-cr-20417-VAR-KGA ECF No. 1, PagelD.3 Filed 06/23/21 Page 3 of 4

THIS IS A TRUE BILL

s/ Grand Jury Foreperson

 

GRAND JURY FOREPERSON

SAIMA S. MOHSIN
United States Attorney

BENJAMIN COATS
Chief, Major Crimes Unit

s/ Diane Princ

DIANE PRINC

Assistant United States Attorneys
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3211

(313) 226- 9524
Diane.Princ@usdoj.gov

 

Dated: June 23, 2021

 
 

Case 2:21-cr-20417-VAR-KGA ECF No. 1, PagelD.4 Filed 06/23/21 Page 4 of 4

Case:2:21-cr-20417
Judge: Roberts, Victoria A.

United States District Court ini MJ: Altman, Kimberly G.
Eastern District of Michigan Criminal Case CoverS  F.4.06-23-2021 At 12:33 PM

INDI USA V. KING (DA)

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

 

 

 

Companion Case Number:

 

 

 

 

 

 

 

 

 

 

Judge Assigned:
Les No AUSA’sInitials:; UV
Case Title: USAv. Duran King
County where offense occurred : Wayne
Check One: [X] Felony [Misdemeanor [|Petty
Indictment/ Information --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 21-mj-30197 ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].
Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name : Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for

the above captioned case.
Date Diane N. Princ

Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, Ml 48226-3277
Phone: 313-226-9524
Fax: 313-226-2372
E-Mail address: diane. princ@doj.gov
Attorney Bar #; NY4781159

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16

 
